ANDERSON, C. J. —
Section 3019 of the Code of 1907 provides that: “Bills of exceptions may be presented at *2any time within ninety clays from the day on which the judgment is entered, and not afterwards.”
The judgment in this case was rendered and entered October 21, 1914, and the bill was not presented to the trial judge until January 22, 1915, more than 90 days after the rendition of the judgment, and the motion of the state to strike same must be sustained. It is true that the sentence was not imposed - until October 24th, but the judgment of conviction, as disclosed by the record, was rendered and entered October 21st, and the time runs from the rendition and entry of the judgment, and not from the date of sentence. — Ramey v. State, 9 Ala. App. 51, 64 South. 168.
As the bill of exceptions must be stricken, and as no reversible error is disclosed by the record proper, the judgment of the circuit court is affirmed.
Affirmed.
Mayfield, Somerville, and Thomas, JJ., concur.